                                  United States District Court
                                 Central District of California

UNITED STATES OF AMERICA vs.                                                            CR-18-89(A)-R-1
Defendant: YONG LU                                                                         S.S.#-------5642
          AKA: David Lu; Lu Yong

----------------------------------------------------------------------
                     JUDGMENT AND PROBATION/COMMITMENT ORDER
----------------------------------------------------------------------
     In the presence of the attorney for the government, the defendant
appeared in person, on:   October 1, 2018
                         Month / Day / Year

COUNSEL: XX           WITH COUNSEL Mark J. Haushalter, retained
                                   Brian A. Newman, retained
 X PLEA:
       X GUILTY, and the Court being satisfied that there is a factual
basis for the plea.
          NOLO CONTENDERE                NOT GUILTY

FINDING:
     There being a FINDING of X GUILTY, defendant has been convicted
as charged of the offense(s) of:    Conspiracy to Defraud the United
States in violation of 18 U.S.C. § 371, as charged in count one of the
First Superseding Indictment.

JUDGMENT AND PROBATION/COMMITMENT ORDER:
         The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no
sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as
charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the judgement of the court
the defendant is hereby committed to the Bureau of Prisons to be imprisoned for a term of:


        24 months on count one of the First Superseding Information.

     Upon release from imprisonment, the defendant shall be placed on
supervised release for a term of three (3) years under the following
terms and conditions:

1.      The defendant shall comply with the rules and regulations of the
        United States Probation Office, General Order 05-02, with the
        exception of Standard Conditions 5, 6, and 14 of that Order; and
        General Order 01-05, including the three special conditions
        delineated in General Order 01-05.

2.      As directed by the probation officer, the defendant shall notify
        specific persons and organizations of specific risks and shall
        permit the probation officer to confirm the defendant's compliance
        with such requirement and to make such notifications.

-- GO TO PAGE TWO --                                                                        _____CCH______
                                                                                             Deputy Clerk
U.S.A. V. YONG LU                          CR-18-89(A)-R-1
-- CONTINUED FROM PAGE ONE --                     PAGE TWO
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
3.   The defendant shall not commit any violation of local, state, or
     federal law or ordinance.

4.   During the period of community supervision, the defendant shall
     pay the special assessment and restitution in accordance with this
     judgment's orders pertaining to such payment.

5.   The defendant shall cooperate in the collection of a DNA sample
     from the defendant.

6.   The defendant shall not engage, as whole or partial owner,
     employee or otherwise, in any business involving importing or
     exporting without the express approval of the Probation Officer
     prior to engaging in such employment. Further, the defendant shall
     provide the Probation Officer with access to any and all business
     records, client lists, and other records pertaining to the
     operation of any business owned, in whole or in part, by the
     defendant, as directed by the Probation Officer.

7.   The defendant shall apply all monies received from income tax
     refunds, lottery winnings, inheritance, judgments and any
     anticipated or unexpected financial gains to the outstanding
     Court-ordered financial obligation.

8.   The defendant shall submit his person, property, house, residence,
     vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)],
     cell phones, other electronic communications or data storage
     devices or media, office, or other areas under the defendant's
     control, to a search conducted by a United States Probation
     Officer or law enforcement officer. Failure to submit to a search
     may be grounds for revocation. The defendant shall warn any other
     occupants that the premises may be subject to searches pursuant to
     this condition. Any search pursuant to this condition will be
     conducted at a reasonable time and in a reasonable manner upon
     reasonable suspicion that the defendant has violated a condition
     of his supervision and that the areas to be searched contain
     evidence of this violation.

9.   The defendant shall comply with the immigration rules and
     regulations of the United States, and if deported from this
     country, either voluntarily or involuntarily, not reenter the
     United States illegally. The defendant is not required to report
     to the Probation Office while residing outside of the United

-- GO TO PAGE THREE --                                  _____CCH______
                                                        Deputy Clerk
U.S.A. V. YONG LU                           CR-18-89(A)-R-1
-- CONTINUED FROM PAGE TWO --                     PAGE THREE
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
     States; however, within 72 hours of release from any custody or
     any reentry to the United States during the period of
     Court-ordered supervision, the defendant shall report for
     instructions to the United States Probation Office located at the
     United States Courthouse, 6th floor, 312 North Spring Street, Los
     Angeles, CA 90012.

     IT IS FURTHER ORDERED that the drug testing condition mandated by
statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

     IT IS FURTHER ORDERED that defendant shall comply with General
Order No. 01-05.

     IT IS FURTHER ORDERED that pursuant to Guideline Section 5E1.2(a),
all fines are waived as it is found that the defendant does not have
the ability to pay a fine in addition to restitution.

     IT IS FURTHER ORDERED that the defendant shall pay restitution in
the total amount of $251,650.00 pursuant to 18 U.S.C. § 3663A.
Defendant shall pay restitution in the total amount of $251,650.00 to
victims as set forth in a separate victim list prepared by the
probation office which this Court adopts and which reflects the Court's
determination of the amount of restitution due to each victim. The
victim list, which shall be forwarded to the fiscal section of the
clerk's office, shall remain confidential to protect the privacy
interests of the victims. The amount of restitution ordered shall be
paid as set forth on the separate victim list.

     IT IS FURTHER ORDERED that restitution shall be paid in full
immediately.

     IT IS FURTHER ORDERED that defendant shall be held jointly and
severally liable with co-defendant Wenzhu Guo, for the amount of
restitution ordered in this judgement. The victim's recovery is limited
to the amount of its loss and the defendant's liability for restitution
ceases if and when the victim receives full restitution.

-- GO TO PAGE THREE --                                  _____CCH______
                                                         Deputy Clerk
U.S.A. V. YONG LU                          CR-18-89(A)-R-1
-- CONTINUED FROM PAGE THREE --                   PAGE FOUR
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
     IT IS FURTHER ORDERED that the defendant surrender himself to the
institution designated by the Bureau of Prisons at or before 10 AM OF
November 27, 2018. In the absence of such designation, the defendant
shall report on or before the same date and time, to the United States
Marshal located at the Roybal Federal Building, 255 East Temple Street,
Los Angeles, California 90012.

     IT IS FURTHER ORDERED that defendant's bond is exonerated upon
surrender.

     IT IS FURTHER ORDERED that in the interest of justice, the
remaining count as to this defendant is dismissed.




Signed by:                                  District Judge
                                                                       MANUEL L. REAL

                                                                       Kiry Gray, Clerk of Court
Dated/Filed: October 2, 2018                                      By    /s/ Christine Chung
             Month / Day / Year                                        Christine Chung, Deputy Clerk



In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.




The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                  While the defendant is on probation or supervised release pursuant to this judgment:
    1.   The defendant shall not commit another                             10.   the defendant shall not associate with any
         Federal, state or local crime;                                           persons engaged in criminal activity, and shall
    2.   the defendant shall not leave the judicial district                      not associate with any person convicted of a
         without the written permission of the court or                           felony unless granted permission to do so by the
         probation officer;                                                       probation officer;
    3.   the defendant shall report to the probation                        11.   the defendant shall permit a probation officer to
         officer as directed by the court or probation                            visit him or her at any time at home or
         officer and shall submit a truthful and complete                         elsewhere and shall permit confiscation of any
         written report within the first five days of each                        contraband observed in plain view by the
         month;                                                                   probation officer;
    4.   the defendant shall answer truthfully all                          12.   the defendant shall notify the probation officer
         inquiries by the probation officer and follow the                        within 72 hours of being arrested or questioned
         instructions of the probation officer;                                   by a law enforcement officer;
    5.   the defendant shall support his or her                             13.   the defendant shall not enter into any agreement
         dependents and meet other family                                         to act as an informer or a special agent of a law
         responsibilities;                                                        enforcement agency without the permission of
    6.   the defendant shall work regularly at a lawful                           the court;
         occupation unless excused by the probation                         14.   as directed by the probation officer, the
         officer for schooling, training, or other                                defendant shall notify third parties of risks that
         acceptable reasons;                                                      may be occasioned by the defendant’s criminal
    7.   the defendant shall notify the probation officer                         record or personal history or characteristics, and
         at least 10 days prior to any change in residence                        shall permit the probation officer to make such
         or employment;                                                           notifications and to conform the defendant’s
    8.   the defendant shall refrain from excessive use of                        compliance with such notification requirement;
         alcohol and shall not purchase, possess, use,                      15.   the defendant shall, upon release from any
         distribute, or administer any narcotic or other                          period of custody, report to the probation officer
         controlled substance, or any paraphernalia                               within 72 hours;
         related to such substances, except as prescribed                   16.   and, for felony cases only: not possess a firearm,
         by a physician;                                                          destructive device, or any other dangerous
    9.   the defendant shall not frequent places where                            weapon.
         controlled substances are illegally sold, used,
         distributed or administered;


X
G        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth
         below).
    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

         The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C.
§3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and
penalties pertaining to restitution , however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
§3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the
victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-
pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                             Private victims (individual and corporate),
                             Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.




                    SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant.
In addition, the defendant shall not apply for any loan or open any line of credit without prior approval of the Probation
Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records
of all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
in full.

                    These conditions are in addition to any other conditions imposed by this judgment.
                                                               RETURN

     I have executed the within Judgment and Commitment as follows:
     Defendant delivered                                                              to
     on
     Defendant noted on
     appeal on
     Defendant released
     on
     Mandate issued on
     Defendant’s appeal
     determined on
     Defendant delivered                                                              to
     on
at
         the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                         United States Marshal

                                                B
                                                y
              Date                                                       Deputy Marshal




                                                            CERTIFICATE

     I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in
     my office, and in my legal custody.

                                                                         Clerk, U.S. District Court

                                                B
                                                y
              Filed                                                      Deputy Clerk
              Date




                                           FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2)
extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                     Date




                    U. S. Probation Officer/Designated Witness                    Date
